DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 20th, 2022 has been entered. 
Claims 1-14 remain pending in the application.  
Applicant’s amendments to the drawings have overcome the objection previously set forth in the Non-Final Office Action mailed on July 7, 2022
Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth regarding the term “contiguous region of silence”. However, the 112(b) rejection regarding the term “actual based EEG” in claim 13 still stands. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “actual based EEG” in claim 13 is a relative term which renders the claim indefinite. The term “actual based EEG” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Given that it is unclear from the specification what the applicant means by “based” the term “actual based EEG” is interpreted as any standard EEG signal. Given this interpretation, claim 13 is interpreted as “wherein the baseline EEG is an EEG recording” which will inherently be true.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hendler (US Patent No 20140148657 A1) in view of Mhuircheartaigh (US Patent No 20150148700 A1).
	Regarding claim 1, Hendler teaches a method for localizing regions in a brain ([abst] A system and method are presented for use in monitoring brain activity of a subject…indicative of a subject's brain activity originated from locations in the subject's brain), 
comprising collecting signals having a power component from a plurality of EEG electrodes ([0042] the EEG signature can be developed as a regularized logistic (ridge) regression classifier constructed from instantaneous signal values (i.e. signal amplitude and/or instantaneous signal power)),
detecting and localizing one or more regions of silence in a low-resolution grid in the brain by accounting for a contribution of each of the sources to the power component of the collected EEG signals ([0002] EEG enables high temporal resolution, in the order of milliseconds, and is therefore useful for detecting quick changes in the electrical activity of the brain. EEG, however, has undesirably low spatial resolution, i.e. it lacks accuracy for determining with satisfactory resolution the region from which the neural signals are generated. [0055] an EEG electrode arrangement configured for placing on a scalp of a subject and detecting electrical signals originated by neural activity of a subject's brain, and for generating EEG data indicative thereof; and [0146] the frequency identification model includes the classifier's performance at each electrode serving as a spatial localizer of information relevant to the stimulus/task; the examiner interprets the EEG data disclosed in Hendler as equivalent to a low-resolution grid due to the teachings of paragraph [0002]),
using the one or more localized regions of silence in the low- resolution grid as an initial estimate locations of the one or more regions of silence in a high- resolution grid of the brain ([0003] Another practice relates to spatial scanning (such as fMRI), i.e. scanning a living brain in order to obtain an image of the brain, in which neurally active regions are differentiated from neurally inactive regions. Spatial scanning is known to provide high-resolution spatial data and is used to pinpoint (within a few millimeters) the neurally active areas; [0008] The technique of the invention is capable of analyzing a relation between temporal and spatial measurements of a subject's brain (e.g. EEG data as temporal data and fMRI as spatial scan data; or solely EEG or the like data obtained from a matrix of electrodes), during the brain activity of the subject; [0056] a spatial scanner configured for scanning the subject's brain and identifying one or more regions of neural activity in the subject's brain and an activity level of the one or more regions corresponding to individual functions of the brain, and generating a spatial scan data; the examiner interprets the fMRI data as an equivalent to a high-resolution grid due to the teaching of paragraph [0003] and based on paragraph [0008] it is evident that the invention disclosed in Hendler utilizes both a low-resolution and a high-resolution grid),
and iteratively localizing (Fig. 4) the one or more regions of silence in the high-resolution grid based on a covariance of the sources and a contribution of each of the sources to the power component of the collected EEG signals until a center-of-mass for each region of silence converges ([0042] model may comprise a regularized logistic or ridge regression classifier configured to identify frequency bands in the EEG data related to neural activation of the one or more regions...for each pair of electrodes, relevant frequency bands in the EEG data (e.g. for a specific brain state, e.g. response to external stimulus...The optimization of the model comprises determining a set of EEG measurement locations from which a part of the EEG data is measured corresponding to one or more regions of the brain, e.g. responding to the stimulus by neural activity, and determining selected time points of measurements, e.g. corresponding to the response to the stimulus. The optimization of the at least one model may therefore comprise providing a relation between one or more frequency bands in EEG data taken from one or more electrodes with the spatial scan data to provide inference of the electrodes locations and frequency bands related to neural activation of the one or more regions; [0166] At 312, a degree of correlation between the modulation of limbic activity and the desired modulation of limbic activity is then obtained to enable to determine a psychological evaluation of the subject. If the degree of correlation is high, such as, but not limited to, significant person correlation coefficient, then a success message is conveyed to the subject at 314. If the degree of correlation is low such as insignificant person correlation coefficient, then a failure message is conveyed to the subject at 316, and optionally, the stimulus is applied again on the subject at 303).

    PNG
    media_image1.png
    700
    527
    media_image1.png
    Greyscale

Hendler fails to explicitly teach identifying one or more spatially-uncorrelated sources of the collected EEG signals. 
However, Hendler does teach [0071] In some embodiments, the method comprises simultaneously with performing the EEG scan: measuring a physiological property of the subject; and after extracting the modulation: using a predetermined signature-to-region map to identify the active region in the subject's brain; and validating the determined regions, by comparing the measured physiological property with a predetermined physiological property associated with neural activity in the identified region. Given that the mapping taught here depends on spatial properties, it would be obvious to one of ordinary skill in the art that in order to perform the mapping described here one would need to determine sources that are spatially uncorrelated in order to ensure there is not a confounding correlation causing the measured value.
Hendler fails to teach localizing regions of silence. 
However,  Mhuircheartaigh teaches [0027] For enhanced functionality, the processing means may be operable to detect a burst suppression marker as a marker for the state of true perception loss. Preferably, the burst suppression marker is a burst suppression ratio. Preferably, the burst suppression ratio is a fraction of time an oscillation is in a suppressed state (or alternatively brain activity in a suppressed state where multiple oscillations combine to form the observed brain activity) and [0198] The burst suppression ratio BSR is defined as the fraction of time in the suppressed state compared with the total epoch length under investigation, with a burst suppression ratio of 100% signalling EEG silence.
Hendler and Mhuircheartaigh are considered analogous because both involve measurement of brian activity. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design a method with all the features of that disclosed in Hendler in order to detect a lack of neurological activity.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Mhuircheartaigh as applied to claim 1 above and further in view of Reiner (US Patent No 20190175090 A1).
Regarding claim 2, Hendler fails to teach wherein the one or more contiguous regions of silence in the low- resolution grid is localized using convex spectral clustering. 
However, Reiner teaches [0011] the calculating spectral patterns step comprises at least one analysis technique or algorithm selected from: clustering algorithm.
Handler and Reiner are considered analogous because both disclose methods of analyzing brain activity. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an established method known in the art in order to localize specific sources of EEG data, for which spectral clustering has been shown to work well. Furthermore, the clustering algorithm would be convex by definition, as otherwise it would not converge onto a solution.
Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Mhuircheartaigh as applied to claim 1 above and further in view of Reiner and Gordon (US Patent No 20050273017 A1).
Regarding claim 3, Hendler teaches wherein localizing the one or more regions of silence in a low-resolution grid further comprises obtaining a model brain indicating locations of the sources in the brain ([0040] analyzing the relation between the EEG temporal data and the spatial scan data to identify the EEG signature may comprise optimization of some value of one or more parameters of at least one predetermined model. The optimization of the at least one model may comprise determining a set of EEG measurement locations from which a part of the EEG data is measured corresponding to the one or more regions under certain brain state, e.g. responding to the stimulus by neural activity and determining time points of measurements corresponding to the brain condition, e.g. response to the stimulus; [0097] The EEG recording may include bipolar and/or referential measurements, according to the needs/limitations of the user. At this stage, the EEG measurements are taken over a plurality of channels, each channel measuring signals between two electrodes located at different locations on the subject's scalp); and determining, for each source, a cross-correlation coefficient indicating the contribution of the source to readings from each of the plurality of electrodes ([0138]  correlation coefficient between the signature as derived from various EEG electrodes).
Hendler fails to teach calculating a normalized variance for each of the cross-correlation coefficients, deriving, based on the normalized variance, a source contribution measure for the low-resolution grid for each of the sources, and localizing silent sources in the low-resolution grid using convex spectral clustering based on the source contribution measures for the low-resolution grid. 
However, Gordon teaches [0148] Circular variance is an index of the extent to which the sites are in phase or phase-locked with each other. Circular variance is a normalized measure that ranges from 0 to 1 and is completely independent of the amplitude of the responses. Like a correlation coefficient, it therefore has no associated units of measure. It can be thought of as similar to a coherence estimate, except that it is an index of the extent of phase-locking across many sites rather than just between two sites as with coherence and [0149] This analysis produces a time series of values which represent (in units of circular variance) the extent of phase-locking (or how homogenous the phases are) for Gamma activity, as a function of time, within the sites making up each region of interest.
Hendler and Gordon are considered analogous because both involve the analysis of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a probability-based measure for determining how significantly each source contributes to the recorded output. A variance measure has been used in such an application and normalizing this measure has been shown to improve the quality of the data.
Hendler in view of Gordon fails to teach localizing silent sources in the low-resolution grid using convex spectral clustering based on the source contribution measures for the low-resolution grid. However, Reiner teaches [0011] the calculating spectral patterns step comprises at least one analysis technique or algorithm selected from: clustering algorithm.
Hendler and Reiner are considered analogous because both disclose methods of analyzing brain activity in the form of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an established method known in the art in order to localize specific sources of EEG data, for which spectral clustering has been shown to work well. Furthermore, the clustering algorithm would inherently be convex, as otherwise it would not converge onto a solution.
Regarding claim 6, Hendler teaches wherein the model of the brain indicating the locations of the sources  is derived from an MRI scan of the brain ([0012] Generally speaking, the present invention utilizes multiple measurements on the subject's brain to determine a multi-parameter function of the measured signal variation, i.e. a time-frequency function or preferably a spatial-time-frequency function. Generally, such function may be determined from the electrical measurements themselves (using multiple electrodes at different locations with respect to the subject's brain, i.e. different locations of the subject's scalp), or by one or more electrodes for electrical measurements and additional special scan providing image data from different locations in the brain, such as fMRI).
Regarding claim 7, Hendler teaches wherein the model of the locations of the sources in the brain is derived from an average MRI scan from a plurality of individuals. ([0035] the method comprises performing the measurements and analysis on a plurality of subjects and creating a database of EEG signatures, which may or may not include data indicative of the corresponding plurality of the brain state/conditions (e.g., tasks or stimuli)).
Regarding claim 8, Hendler teaches wherein the model of the locations of the sources in the brain is derived from an MRI scan of a different brain ([0045] The validation of the signature may be performed by analyzing estimated sources of activation using MR-based head models and/or beamformer approach to projection space. Structural or functional information of MRI signals can be used to identify a signature comprising individual volume conductor (head) models that include different conductivities for the skin, skull, and brain compartments (i.e., a so-called boundary-element model)).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Mhuircheartaigh, Reiner, and Gordon as applied to claim 3 above, and further in view of Principe (US Patent No 20160242690 A1).
Regarding claim 4, Hendler teaches one or more regions of silence ([0056] a spatial scanner configured for scanning the subject's brain and identifying one or more regions of neural activity in the subject's brain) Hendler fails to teach further comprising: estimating the size of the one or more regions of silence. However, Principe teaches [0360] The classification performance was tested when using the models' trial-varying parameters as features. Specifically, 4 sets of 3 features were compared: 1. Time alignment of the temporal waveform; 2. Scalar magnitude of temporal waveform (log-transformed); 3. Time-series RMS power after spatial projection (log-transformed); 4. A combination of (1) and (2)
Hendler and Principe are considered analogous because both involve performing numerical techniques on neurological data in the form of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine various additional parameters such as the magnitude of the signal analyzed.
Regarding claim 5, Hendler teaches wherein the one or more regions of silence comprises a plurality of the sources from the model brain ([0040] The optimization of the at least one model may comprise determining a set of EEG measurement locations from which a part of the EEG data is measured corresponding to the one or more regions under certain brain state; ([0056] a spatial scanner configured for scanning the subject's brain and identifying one or more regions of neural activity in the subject's brain).
Allowable Subject Matter
Claims 9-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed Jul7 22, 2022 have been fully considered but they are not persuasive. The applicant argues that their invention is patentably distinct from the Hendler reference as rather than detecting neural activity, they are detecting a lack of activity and that this process is completely different. However, it would be obvious to one of ordinary skill in the art that if regions of neural activity are detected through power contributions to EEG readings, then regions of brain silences would simply be detected from a lack of power contribution. Furthermore, an additional reference has been incorporated that does explicitly teach detection of EEG silences. Hendler discloses the use of power values and a logistic regression classifier, which is by definition an iterative process that runs until convergence is found, in paragraph [0042]. Hendler also discloses using an EEG signal in combination with an fMRI signal (paragraph [0008]) and teaches in paragraphs 0002 and 0003 that the EEG signal has low spatial resolution while the fMRI signal has a high spatial resolution. Thus, the examiner interprets the use of these two signals in combination as a low resolution and a high resolution grid respectively. 
	The applicant also argues that the combination of Hendler and Reiner is inappropriate because Reiner performs spectral clustering on a different form of data than EEG signals. However, the process of spectral clustering is the same and can be applied to a wide range of data types, including the EEG signals taught in Hendler. Thus, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a spectral clustering algorithm on EEG signals in order to converge to a solution. Furthermore, a clustering algorithm would have to be convex by definition, otherwise it would not converge onto a solution. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793            
                                                                                                                                                                                            /SERKAN AKAR/Primary Examiner, Art Unit 3793